Citation Nr: 1443855	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  11-21 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder, and depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active military service from June 1985 to June 1989.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The July 2010 decision addressed the Veteran's psychiatric disorder claim as one for entitlement to service connection for PTSD.  However, upon review of the record, which shows that the Veteran carries diagnoses of depressive disorder and anxiety disorder, the Board has expanded the issue on appeal to include one for entitlement to service connection for an acquired psychiatric disorder, to include PTSD. Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).


REMAND

The Veteran maintains that his diagnosed PTSD is the result of an incident where he shot and killed a boy while serving near the Demilitarized Zone (DMZ) in the Republic of Korea.  He testified that he was stationed out of Schofield Barracks and on temporary duty assignment (TDY) to Korea for some type of exercise or assignment.  He testified that he was assigned to the 2/27th Infantry.  As he carries a diagnosis of PTSD that is related to this purported event, the outcome of this appeal hinges largely on determining whether the Veteran has provided sufficient evidence of a verifiable stressor. 

A review of the Veteran's service personal records (SPRs) shows that the Veteran had thirty-one months of overseas service from October 1986 to June 1989.  However, no foreign duty stations, permanent or temporary, were identified.  The Veteran was stationed in Hawaii from October 1986 to June 1989, which the service department may have construed as "foreign" even though Hawaii is a part of the United States.  Clarification on this point is necessary, which should include determining whether the Veteran had any actual "foreign" service.

Accordingly, the case is REMANDED for the following action:

1. Contact the service department and verify whether the Veteran had any foreign duty assignment, to include Korea.  The service department should be specifically asked whether service in Hawaii is considered "foreign" service. 

2. Obtain the unit histories of the HHC 1/27th infantry and 2/27th infantry from November 1986 to June 1989 and determine whether there were any duty assignments (exercises or operations) in the Republic of Korea.  

3. If service in Korea is shown, request the Morning Reports from April 15, 1988.

4. Conduct any additional development determined to be warranted in order to verify the Veteran's purported history of serving in the Republic of Korea in April 1988, in include requesting verification from the Joint Services Records Research Center (JSRRC).

5. Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

